department of the treasury director exempt_organizations contact person identification_number telephone number employer_identification_number uniform issue list number internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarship management company c scholarship program d employer b percentage c pay level d number of scholarships g dollar amount dear this is in reference to your letter of date requesting advance approval of your employer-related grant-making progam under sec_4945 of the internal_revenue_code code our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called c the information submitted indicates that grants funded by you will be administered supervised and paid out by b background and knowledge to properly evaluate the potential of applicants b is knowledgeable in the education field and has the you will fund scholarships for the children of the employees of d to be eligible for a scholarship applicants must be dependent_children age and under of full- or part- time d employees including retired and deceased employees who have a minimum of three years’ employment with d as of the application deadline date children of employees at a pay level of grade c or above are ineligible applicants must also be high school seniors who plan to enroll for the first time or students who are already re enrolled in a full-time undergraduate course of study at an accredited two- or four-year college or university or vocational-technical school for the entire academic year no employees of b and affiliates or any relatives of your officers and directors are eligible to receive a scholarship distribution you will be responsible for a publicizing the availability of c and making the application materials available b verifying eligibility of recipients c reviewing annual reports provided by b regarding administration of c d investigating diversions of funds from their intended purpose and e taking all reasonable and appropriate steps to recover diverted funds if any b will a receive acknowledge and process all applications evaluate applicants c select and notify recipients for awards d notify non-recipients e confirm enrollment in an approved educational_institution f keep permanent records of the meetings and actions of the selection committee g account for all funds under the control of the selection committee h make payment of the award and i report at least annually to you regarding the administration of the program utilizing selection criteria you provided whereby recipients are determined solely by b each candidate is evaluated based on the following the consideration of past academic performance and future potential unusual personal or family circumstances leadership and participation in school and community activities work experience statement of career and educational aspirations and goals and an outside appraisal financial need will not be considered there shall be preference that no less than b percent of scholarship awards will be designated for first generation college applicants where first generation is defined as students whose parents never enrolled in postsecondary education in the initial year you will award up to d scholarships of g dollars each thereafter your board_of directors shall determine the number of scholarships to be provided each year provided however that you shall not increase the number of scholarships from the number of recipients chosen by the selection committee in addition the number of new grants in any year will not exceed of the number of employees’ children who i were eligible ii were applicants for such grants and iii were considered by the selection committee in selecting the recipients of grants in that year scholarships will be awarded solely in the order recommended by the b selection committee public announcement of c scholarships will be made either by b selection committee or by you all scholarships are in the form of absolute grants payable directly to the recipient grants may only be used to pay qualified_tuition_and_related_expenses all scholarships are non-renewable but recipients may reapply for awards in consecutive years as long as they meet the edibility requirements all scholarships will be awarded on an objective and nondiscriminatory basis the scholarships will not be used as a means of inducement to recruit employees for the company nor will a grant be terminated if the employee leaves the company ifa scholarship is awarded and the recipient applies for additional scholarships to continue studies the recipient may not be considered ineligible for a subsequent scholarship simply because that individual or the individual's parent is no longer employed by d scholarships will only be awarded to students that plan to enroll in an institution that meets the requirements of sec_170 of the code when a scholarship is awarded there is no requirement condition or suggestion express or implied that the recipient's parent is expected to render future employment services or be available for such employment to d any subsidiaries of d or you the recipient will not be restricted in his her course of study information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 1976_2_cb_670 you will ensure compliance with the percentage tests under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to the same individuals b will supply statistical sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 it is demonstrated to the satisfaction revrul_81_217 1981_2_cb_217 describes a situation involving a private_foundation making grants to an organization that is not a private_foundation to provide scholarships only to children of a particular employer the organization that is nota private_foundation evaluates the students according to its own criteria including student performance on a qualifying examination since grant funds are distributed only to children of employees of a particular company students who receive scholarships are not selected completely independently of the grantor accordingly any such scholarships awarded and paid after date are considered to be individual grants under sec_4945 for which advance approval of grant procedures are required under sec_4945 revproc_76_47 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a program under sec_4945 of the code sections dollar_figure through dollar_figure set forth seven conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 of the code section dollar_figure provides that a private_foundation which makes scholarship awards to children of employees of a company or to the employees themselves will meet this test if eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a current_year it limits these grants to of all eligible applicants or of all those shown to be based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to b for the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly paz director of exempt_organizations rulings and agreements
